Citation Nr: 1223057	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-28 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a bilateral knee disability.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  The Veteran also served in the Army National Guard through 2004.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision rendered by the Houston, Texas, VA RO. 

The Board notes that, despite any determination reached by the RO regarding reopening, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Board notes that the Veteran was scheduled for a hearing before a member of the Board on June 19, 2012.  On June 4, 2012, the Veteran's representative submitted a statement on his behalf indicating that he would be unable to appear for his hearing and wished for his appeal to be considered without the benefit of a hearing.  As such, the Board will proceed to adjudicate the claims.  

Additionally, the Board notes that the claims file does not contain a copy of the Veteran's substantive appeal.  The Veteran was sent an April 29, 2010, letter informing him that the VA computer system indicates that a VA Form 9 Appeal was received on September 5, 2008.  The Veteran was provided 30 days to furnish an enclosed VA Form 9 and informed that, if a VA Form 9 was not received within 30 days, the Veteran's appeal would be closed out.  The Veteran did not submit a new substantive appeal in response to this letter.

However, the Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found that 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA treated the Veteran's appeal as if it were timely perfected.  Likewise, in this case, the Veteran was issued a supplemental statement of the case (SSOC) in December 2011 with regard to these issues and was scheduled for a Board hearing with regard to these issues in June 2012.  Therefore, the Board will construe these claims as being properly appealed and before the Board for adjudication.

The Board notes that the Veteran submitted a claim for service connection for diabetes mellitus, type II, in June 2010 and a claim for service connection for hypertension, to include as secondary to diabetes mellitus, type II, in January 2012.  It does not appear from the record that these issues have been addressed by the RO.  As such, the issues of entitlement to service connection for diabetes mellitus, type II, and entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral chondromalacia patella with x-ray findings of osteoarthrosis and entitlement to service connection for low back pain with x-ray findings of spondylosis and degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  By a December 2004 rating decision, the claim of service connection for bilateral patellofemoral syndrome was denied based on the absence of evidence of treatment for a knee condition during active duty or evidence of a current chronic disability associated with the Veteran's knees.

2.  Evidence received since the December 2004 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of service connection for a bilateral knee disability.  

3.  By a December 2004 rating decision, the Veteran's claim of service connection for a low back pain was denied based on the absence of medical evidence demonstrating a back condition in service and evidence diagnosing a current chronic back disability.  

4.  Evidence received since the December 2004 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying the Veteran's claim of service connection for bilateral patellofemoral syndrome is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a bilateral knee disability has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The December 2004 rating decision denying the Veteran's claim of service connection for low back pain is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a low back pain disability has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's applications to reopen his previously denied claims, these applications, and only these applications, have been granted, as discussed below.  As such, the Board finds that any errors related to the Veterans Claims Assistance Act of 2000 (VCAA) solely with regard to the Veteran's applications to reopen are moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Claim to Reopen - Bilateral Knee Disability

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral chondromalacia patella with x-ray findings of osteoarthrosis.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran's claim of service connection for bilateral patellofemoral syndrome was denied in a December 2004 rating decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).  The Veteran was notified of the December 2004 rating decision via a December 8, 2004, letter.  He did not file a timely appeal.  Therefore, the December 2004 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the December 2004 denial was that there was an absence of evidence of treatment for a knee condition during active duty or evidence of a current chronic disability associated with the Veteran's knees.  At the time of this denial, service treatment records and statements submitted by the Veteran were considered. 

The new evidence submitted since this denial consists primarily of statements from the Veteran, VA examination reports, and private medical records.
With regard to the newly submitted medical evidence, the claims file contains an October 2007 private treatment record, in which it was noted that the Veteran has continued problems with both knees and lower back.  The physician further opined that these problems are related to and aggravated by his military activity.

Therefore, as the newly submitted medical evidence suggests that the Veteran has a current knee condition that is related to his military service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.  

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.

Claim to Reopen - Low Back Disability

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for low back pain with x-ray findings of spondylosis and degenerative disc disease.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran's claim of service connection for low back pain was denied in a December 2004 RO decision.  The Veteran was notified of the December 2004 RO decision via a December 8, 2004, letter.  He did not file a timely appeal.  Therefore, the December 2004 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  

The basis for the December 2004 denial was that there was an absence of medical evidence demonstrating a back condition in service and evidence diagnosing a current chronic back disability.  At the time of this denial, service treatment records and statements submitted by the Veteran were considered. 

The new evidence submitted since this denial consists primarily of statements from the Veteran, VA examination reports, and private medical records.

With regard to the newly submitted medical evidence, the claims file contains an October 2007 private treatment record, in which it was noted that the Veteran has continued problems with both knees and lower back.  The physician further opined that these problems are related to and aggravated by his military activity.

Therefore, as the newly submitted medical evidence suggests that the Veteran has a current low back condition that is related to his military service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.  

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the claim of service connection for a bilateral knee disability.  To this extent, the appeal is granted.

As new and material evidence has been submitted regarding the claim of service connection for a low back disability.  To this extent, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.
The Veteran has asserted that the he currently has a bilateral knee disability and a back disability as a result of his active duty service in the 1960s.  He asserted in his May 2007 claim that he was regularly required to lift and "carry 8 in or larger 155 projectiles which weigh approximately 100 or more lbs."  He indicated that he was required to jump up into and down from flatbed trucks and 5-ton trucks.  He also asserted that he ran PC daily carrying all the required gear, which weighed approximately 60 pounds.  

A review of the available active duty service treatment records reveals no complaints, treatment, or diagnoses of a low back disability or a disability of either knee.  

Subsequent National Guard treatment records include reports of medical history dated in May 1976, September 1980, July 1984, January 1988, December 1991, May 1996, April 1999, and May 2004 in which the Veteran indicated that he did not have any back or knee problems.  Likewise, reports of medical examination in May 1976, September 1980, July 1984, January 1988, December 1991, May 1996, April 1999, and May 2004 show that clinical evaluations of the spine and the lower extremities were noted as normal.  

Similarly, Training Worksheets for Annual Medical Screening Certificates dated in December 1991 and September 2001 indicate that the Veteran did not have any medical problems that bothered him, to include painful knees or back pain.  However, National Guard records shows that the Veteran was placed on a 
physical profile for patello-femoral syndrome from July 2001 to July 2002.

With regard to a current knee disability, the Veteran underwent a VA examination in November 2011.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. However, the Board notes that the rationale used to support this opinion discussed patellofemoral syndrome/chondromalacia patella only and failed to discuss the diagnosis of osteoarthrosis that was noted on the x-ray reports.  Therefore, in light of this inadequacy in the supporting rationale, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current bilateral knee disability that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to a current low back disability, the Veteran also underwent a VA examination in November 2011.  The examiner reviewed the claims file.  The examiner noted that the Veteran had been diagnosed with chronic low back pain in 2007.  The Veteran related chronic low back pain since his time on active duty in the mid-1960's and that his symptoms had worsened over the last 5 years or so when he sought treatment.  The examiner determined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  However, as with the November 2011 VA opinion regarding the Veteran's bilateral knee claim, the Board notes that the rationale used to support this opinion discussed lumbar spondylosis only and failed to discuss the diagnosis of degenerative disc disease that was noted on the x-ray reports.  Therefore, in light of this inadequacy in the supporting rationale, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current back disability of any kind that was caused or aggravated by his active duty service.  Colvin.

Finally, the Board notes that the claims file contains some medical records from the Veteran's service in the Army National Guard.  However, upon remand, the RO should ensure that all available service treatment records from the Veteran's extensive service in the Army National Guard have been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all service treatment records from the Veteran's time in the Army National Guard. 

2. Schedule the Veteran for a VA examination for his bilateral knee disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed bilateral knee condition.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should identify any knee disability that is currently shown, or that has been manifested at any time since the Veteran filed his claim in May 2007.  

For each knee disability identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disability was caused or aggravated by his military service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. Schedule the Veteran for a VA examination for his low back disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed back condition.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should identify any low back disability that is currently shown, or that has been manifested at any time since the Veteran filed his claim in May 2007.  

For each low back disability identified, the examiner should proffer an opinion as to whether it is at least as likely as not that the back disability was caused or aggravated by his military service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the most recent SSOC.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


